Title: Thomas Jefferson to Robert Walsh, 11 April 1819
From: Jefferson, Thomas
To: Walsh, Robert


          
            Dear Sir
            Monticello Apr. 11. 19.
          
          This is merely to advise you that I have sent off your Grimm well packed in a secure box to Richmond directed to yourself in Philadelphia, to the care of Captn Peyton in Richmond. the vessels constantly sailed sailing from thence to Philadelphia will I hope furnish him an early & safe conveyance. I return you many thanks for the long indulgence of it, which would not have been long had it depended on my own reading only. but some others of the family being desirous to read it, it has been delayed on their account.—the buildings for the accomodation of Professors & Students being necessary before we can recieve them, our University will not open until the next year. I salute you with great friendship and respect
          Th: Jefferson
        